117 Ga. App. 316 (1968)
160 S.E.2d 462
SAVAGE, Guardian
v.
BLANKS, Administrator.
43292.
Court of Appeals of Georgia.
Submitted January 3, 1968.
Decided February 23, 1968.
*317 Carl P. Savage, Jr., for appellant.
W. F. Blanks, for appellee.
FELTON, Chief Judge.
1. Under the common law, bastards could not inherit from anyone (Edmondson v. Dyson, 7 Ga. 512, 513; Hicks v. Smith, 94 Ga. 809, 812 (1) (22 S.E. 153)), and their condition in this respect under the law of this State is the same as it was at common law, except insofar as it has been ameliorated by express, statutory law. Johnstone v. Taliaferro, 107 Ga. 6, 13 (32 S.E. 931, 45 LRA 95); Code § 113-904 (Ga. L. 1816, Cobb, 293, as amended).
2. There is no statutory provision in this State for inheritance by bastards, per se, from their fathers. The exclusive procedure by which fathers may render such children legitimate is set forth in Code § 74-103. Hall v. Hall, 222 Ga. 820, 821 (152 SE2d 737). Since there was no compliance with the provisions of said statute by the deceased putative father, the trial court did not err in its judgment adjudicating that the two illegitimate children were not the legal heirs-at-law of said putative father.
Judgment affirmed. Eberhardt and Whitman, JJ., concur.